76 F.3d 372
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.J. RANDY DEER, a/k/a John Randy Deer, Plaintiff-Appellant,v.Parker EVATT, Commissioner, SCDC;  P. Douglas Taylor, L.C.I.Warden;  Laurie Bessinger, K.C.I. Warden;  J.D.Wessinger, M.S.U. Deputy Warden,Defendants-Appellees.
No. 95-7381.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1996.Decided Feb. 1, 1996.

Appeal from the United States District Court for the District of South Carolina, at Columbia.   David C. Norton, District Judge.  (CA-94-597-3-18-BC)
J. Randy Deer, Appellant Pro Se.  Douglas McKay, Jr., Daniel Roy Settana, Jr., McKAY, McKAY, HENRY & FOSTER, P.A., Columbia, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Deer v. Evatt, No. CA-94-597-3-18-BC (D.S.C. Aug. 18, 1995).   See also Sandin v. Connor, --- U.S. ---, 63 U.S.L.W. 4601, 4605 (U.S. June 19, 1995) (No. 93-1911) (actions that do not pose "atypical and significant hardship on the inmate in relation to the ordinary incidents of prison life" do not state a constitutional claim).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.